Citation Nr: 0528614	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-22 472	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether it was proper to discontinue educational assistance 
allowance benefits, paid pursuant to Title 38 U.S.C. Chapter 
30, effective January 22, 2004.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The veteran served on active duty from February 1992 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which discontinued educational assistance 
allowance benefits, paid pursuant to Title 38 U.S.C. Chapter 
30, effective January 22, 2004.
FINDINGS OF FACT

1.  VA Form 22-1999-3, Enrollment certification, 
electronically received on October 23, 2003, reflects that 
the veteran was enrolled in a three-credit hour course at the 
University of Phoenix-Online set to begin December 4, 2003, 
and end on January 29, 2004. 

2.  VA Form 22-1999b-3, Notice of Change in Student Status, 
electronically received on March 3, 2004, revealed the date 
of termination of the previously approved course was January 
22, 2004. 

3.  An April 2004 report of contact with personnel from the 
University of Phoenix-Online confirmed that January 22, 2004, 
was the end of the term.


CONCLUSION OF LAW

It was proper to discontinue the veteran's educational 
assistance benefits, paid pursuant to Title 38 U.S.C. Chapter 
30, effective January 22, 2004.  38 U.S.C.A. 
§§ 3014, 3034, 3680 (West 2002); 38 C.F.R. §§ 21.7020, 
21.7070, 21.7131, 21.7135 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the veteran's claim.  
The VCAA does not affect matters on appeal when the question 
is limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Smith v. Gober, 
14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  
Consequently, no further procedural or substantive action 
pursuant to the VCAA is required.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The record reflects that the veteran has been 
informed of the various requirements of law pertaining to his 
appeal in the April 2004 statement of the case (SOC).  In 
addition, he has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In his 
substantive appeal (VA Form 9), he specifically declined a VA 
hearing.  See VA Form 9, dated June 6, 2004.  The Board 
accordingly finds that due process considerations have been 
satisfied.

Analysis

The record shows that the veteran was enrolled in a three-
credit hour course at the University of Phoenix-Online set to 
begin December 4, 2003, and end on January 29, 2004.  See VA 
Form 22-1999-3 electronically received on October 23, 2003.  
On March 3, 2004, VA was electronically notified via VA Form 
22-1999b-3 of a change in the veteran's student status.  The 
updated form indicated that the correct date of termination 
of the previously approved course was January 22, 2004.  An 
April 2004 report of contact with personnel from the 
University of Phoenix-Online confirmed that January 22, 2004, 
was the end of the term.
 
In the veteran's April 2004 notice of disagreement (NOD), he 
asserts that the termination of this educational assistance 
had been in error.  He indicated that the correct termination 
date was January 28, 2004.  He stated that he was required to 
log in on five different days after January 22, 2004, and had 
to hand in his last assignment on January 28, 2004.  He 
further contends that the University of Phoenix was paid up 
until January 28, 2004.   In support of his claim, the 
veteran submitted a copy of an "Official Grade Report" 
indicating the veteran received a B+ for Applications of 
Technology Management, which began December 4, 2003, and 
ended January 28, 2004.  The Board notes this grade report 
was printed from 
www.stu.uophx.edu/secure/gradeCard/gradeCardPrintable.asp.  

In e-mail correspondence with the RO, the veteran contends 
that it was unfair of the University of Phoenix to change the 
course completion date five weeks after the course had ended.  
He indicated that it would have been "nice to know" the 
termination date would have been six days earlier than 
originally stated before applying for VA benefits and thus, 
creating an overpayment.

Generally, each individual entitled to basic educational 
assistance under Chapter 30 is entitled to 36 months of 
educational assistance benefits or the equivalent in part-
time educational assistance.  38 U.S.C.A. §§ 3011, 
3013(a)(1); 38 C.F.R. 
§ 21.7072(a).  If a veteran's or service member's course or 
period of enrollment ends, the effective date of reduction or 
discontinuance of his or her award of educational assistance 
will be the ending date of the course or period of enrollment 
as certified by the educational institution.  38 C.F.R. 
§ 21.7135(g) (2004).

In essence, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair that 
VA cannot pay benefits for any period after January 22, 2004, 
since he paid the University of Phoenix until January 28, 
2004.  The Board is certainly sympathetic to such an 
argument.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 
38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of the law to the 
pertinent facts.  In this case, the governing law and 
regulations require that the discontinuance of the veteran's 
educational assistance be the ending date of the course, 
January 22, 2004, as certified by the University of Phoenix.  

In short, the claim must be denied based on a lack of 
entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The benefit 
sought on appeal is accordingly denied.

ORDER

Because it was proper to discontinue educational assistance 
allowance benefits, paid pursuant to Title 38 U.S.C. Chapter 
30, effective January 22, 2004, the appeal is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


